Name: Commission Regulation (EEC) No 1886/83 of 11 July 1983 amending Regulation (EEC) No 1354/83 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  distributive trades
 Date Published: nan

 Avis juridique important|31983R1886Commission Regulation (EEC) No 1886/83 of 11 July 1983 amending Regulation (EEC) No 1354/83 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid Official Journal L 187 , 12/07/1983 P. 0029 - 0029 Spanish special edition: Chapter 03 Volume 28 P. 0106 Portuguese special edition Chapter 03 Volume 28 P. 0106 *****COMMISSION REGULATION (EEC) No 1886/83 of 11 July 1983 amending Regulation (EEC) No 1354/83 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas, under the food-aid programmes adopted by Council Regulations (EEC) No 1399/81, (EEC) No 1400/81, (EEC) No 1401/81 and (EEC) No 1402/81 (3), (EEC) No 1037/82, (EEC) No 1038/82, (EEC) No 1039/82 and (EEC) No 1040/82 (4), the official letters between the Commission and the recipients of the aid specify the conditions for the delivery of the aid; Whereas, for certain recipients, the conditions of delivery set out in the official letters have been defined on the basis of Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (5); whereas Commission Regulation (EEC) No 1354/83 (6), amended with effect from 1 July 1983 the provisions concerning the conditions of delivery of the aid; whereas, in order to enable effect to be given to commitments made on the basis of Regulation (EEC) No 303/77, the date of application of the new provisions should be postponed by one month; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 31 of Regulation (EEC) No 1354/83, '1 July 1983' is hereby replaced by '1 August 1983'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 163, 22. 6. 1983, p. 56. (3) OJ No L 141, 27. 5. 1981, p. 1. (4) OJ No L 120, 1. 5. 1982, p. 1. (5) OJ No L 43, 15. 2. 1977, p. 1. (6) OJ No L 142, 1. 6. 1983, p. 1.